Citation Nr: 1641768	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a heart disability other than hypertension, to include residuals of a January 2010 heart surgery and coronary artery disease.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

Notably, in addition to the heart disability and diabetes issues addressed above, the July 2010 rating decision also denied service connection for hypertension and the Veteran submitted a timely notice of disagreement as to this issue.  During the September 2015 hearing, the Veteran testified regarding the issue of entitlement to service connection for hypertension.  However, a review of the claims file shows that the Veteran was awarded service connection for hypertension and assigned a noncompensable disability rating effective May 11, 2010 in a July 2013 rating decision.  As such, this issue is not currently on appeal.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regarding the heart disability issue, service treatment records show several elevated blood pressure readings and, as above, service connection for hypertension is in effect.  Post-service records show that the Veteran suffered a myocardial infarction in January 2010 and underwent quadruple bypass surgery.  A January 2011 treatment record notes a diagnosis of coronary artery disease.  During the September 2015 Board hearing, the Veteran testified that he experienced several heart problems during his military service, to include shortness of breath, and performed poorly on a biking stress test.  The Veteran was afforded a VA heart examination in December 2012 and was diagnosed with s/p (status post) CABG (coronary artery bypass graft) with keloid scar.  However, no opinion was provided regarding the etiology of the Veteran's heart disease.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, additional medical opinion is required on remand.

With regard to the diabetes issue, service treatment records are negative for a diagnosis or treatment of diabetes.  Post-service treatment records show a diagnosis of diabetes mellitus as early as November 2008.  During the September 2015 Board hearing, the Veteran testified that he experienced several symptoms of diabetes during his military service, such as excessive thirst and urination, but was not formally diagnosed with diabetes until 2008.  The Veteran was afforded a VA diabetes examination in December 2012 and was diagnosed with diabetes.  However, no opinion was provided regarding the etiology of the Veteran's diabetes.  As above, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr, 21 Vet. App. at 303.  Thus, additional medical opinion is required on remand.

Additionally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who have treated him for his claimed disorders, and an attempt should be made to obtain these records.  Significantly, during the September 2015 Board hearing, the Veteran testified that he had yearly physicals through his employer from 1998 to 2010 and the record is negative for such records.  Furthermore, the most recent private treatment records are dated in October 2014 and the most recent VA treatment records are dated in October 2011.  An attempt to obtain any outstanding records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed disorders since service, to include any records from the yearly employment physical examinations from 1998 to 2010 the Veteran testified about during his September 2015 Board hearing and any private treatment records dated since October 2014.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since October 2011.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the claims file to the VA examiner who conducted the Veteran's December 2012 VA heart/diabetes examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

The examiner should provide an opinion as to the following:

(A)  The examiner should opine whether a heart disability other than hypertension, to include coronary artery disease, and/or diabetes mellitus at least as likely as not (i.e., a 50 percent or greater probability) had their onset in, or are otherwise related to, the Veteran's military service.

(B)  The examiner should also opine whether it is at least as likely as not that a heart disability other than hypertension, to include coronary artery disease, and/or diabetes mellitus are caused by the Veteran's service-connected hypertension.  

(C)  The examiner should opine whether it is at least as likely as not that a heart disability other than hypertension, to include coronary artery disease, and/or diabetes mellitus are aggravated by the Veteran's service-connected hypertension.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.



In doing so, the examiner should consider the Veteran's service treatment records showing several elevated blood pressure readings as well as his September 2015 testimony that he experienced several heart problems during his military service, to include shortness of breath, and performed poorly on a biking stress test as well as experienced excessive thirst/urination during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any   other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




